Per Curiam.
This is a companion case to State v. Becker, ante p. 94.
Defendant, Gust Becker, was charged by information with aiding and abetting grand larceny by false representation in that he aided and abetted Pauline Becker in obtaining old-age assistance grants by fraudulent representations.
Defendant filed a motion to quash the information primarily on the ground that the information did not charge him with aiding and abetting the commission of the crime of grand larceny. After hearing argument, the trial court entered an order granting defendant’s motion and dismissing the action. From that order, the state appeals.
Counsel for the respective parties filed in this court a stipulation that our decision in State v. Becker, supra, should be determinative of the instant case.
Accordingly, for the reasons stated therein, the order of the trial court in this case is affirmed.